Citation Nr: 1128710	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by a numeric rating of II on the right and I on the left.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The December 2009 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  The Board notes that the December 2009 letter requested evidence of any impact on employment.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The claimant's pertinent medical records, to include VA medical treatment records, and identified private medical records, have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in December 2009.  38 C.F.R. § 3.159(c)(4).  In correspondence received in December 2009, the Veteran conveyed that he had no other information or evidence to submit in support of his claim.  

There is no objective evidence indicating that there has been a material change in the service-connected bilateral hearing loss disability since the claimant was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

The December 2009 letter also contained notice regarding the appropriate disability rating or effective date to be assigned.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85 (2010).  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

38 C.F.R. § 4.86(a) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the level of disability is to be based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to a rating in excess of 0 percent for bilateral hearing gloss.  Having considered the evidence, the Board finds a higher rating is not warranted in this case. 

VA audiologic evaluation performed in December 2009 showed puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
55
65
LEFT
25
40
60
65

Puretone threshold was reported as 46 (rounded) decibels on the right and 48 (rounded) decibels on the left.  Discrimination ability was 88 percent correct on the right and 96 percent correct on the left.  The diagnosis was moderately severe sensorineural hearing, bilaterally.  

The results of the December 2009 VA examination constitute level II hearing on the right and level I hearing on the left.  When combined, the result is a 0 percent or noncompensable disability evaluation.  38 C.F.R. § 4.85 (2010).  The Board notes that the findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2010).

In addition, while the December 2009 VA report of examination notes the Veteran struggles hearing conversations in small groups and crowed places, and that the television volume is louder than his spouse tolerates, a May 2006 VA examination report notes that he was employed full time as a truck driver.  Regardless, the evaluation assigned contemplates the degree of impairment in earning capacity, if any, including loss of time from exacerbations due to service-connected bilateral hearing loss.  38 C.F.R. § 4.1.

The Board notes that while a July 2005 VA outpatient record, associated with the claims file in April 2010, notes, "deafness+", no clinical findings are associated with the notation.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board further notes the findings reported on VA examination in December 2009 are not inconsistent with those reflected in a July 2005 private audiologic evaluation report.  Regardless, the competent and probative evidence does not establish the criteria for a higher rating have been met at any time during the relevant period.  See, Hart.  

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report increased hearing loss.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to hearing loss.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to the VA examination report.  The results were obtained in accordance with the requirements of § 4 .85 and the report and opinion are based on objective findings, reliable principles, and sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that when entitlement to a total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of an underlying disability claim or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has not asserted, and the record does not raise, the issue of unemployability associated with service-connected bilateral hearing loss.  Thus, a TDIU is not for consideration.  The Board notes a May 2006 VA examination report reflects the Veteran was employed on a full-time basis and activities and leisure pursuits were noted to include dancing, working on cars, and attending car shows, and while a December 2009 letter requested evidence of any impact on employment, evidence in that regard, to include as to any change in employment status, was not provided.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.

The preponderance of the evidence is against a rating in excess of 0 percent.  Consequently, the benefits sought on appeal are denied.

In regard to extraschedular consideration, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds that the competent evidence does not establish, at any time, that the Veteran's service-connected bilateral hearing loss produces such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  Rather, a May 2006 VA examination report reflects the Veteran was employed on a full-time basis and activities and leisure pursuits were noted to include dancing, working on cars, and attending car shows, and while a December 2009 letter requested evidence of any impact on employment, evidence in that regard, to include as to any change in employment status, was not provided.  In addition, the competent evidence does not establish the Veteran has experienced incapacitation or periods of hospitalization that would suggest the rating schedule is insufficient for determining the appropriate disability rating in this case.  A June 2005 private behavioral health report notes the Veteran reported no chronic illnesses, reported a significant history of cataract surgery and detached retina, and reported hospitalization had been outpatient only.  In addition, the December 2009 VA examination report notes no history of ear disease or ear trauma.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.


ORDER

An increased (compensable) rating for bilateral hearing loss is denied.  



____________________________________________
	S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


